COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-073-CV
 
 
IN THE INTEREST OF J.T.E.E., 
J.T.E, AND D.T.E., CHILDREN
 
                                                       ------------
 
              FROM
THE 211TH  DISTRICT COURT
OF DENTON COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
The
underlying proceeding involved a termination of parental rights.  The final order of termination was signed on
March 11, 2009.  Almost seven months
later, on October 7, 2009, Grandparents filed a petition in intervention.  The Department filed a motion to strike the
intervention, and the trial court granted the Department=s
motion.  In its order striking the
petition in intervention filed by Grandparents, the trial court stated that the
petition was untimely because it was filed outside the ninety-day time frame
allowed under section 102.006(c) of the Texas Family Code; thus, the trial
court found that Grandparents lacked standing.




Grandparents
are now attempting to appeal the AOrder
On The Department=s Motion To Strike
Intervention,@
which was signed February 25, 2010.  The
State has filed a motion to dismiss for lack of jurisdiction based on
Grandparents=
lack of standing.  The certificate of
conference states that the attorney for Grandparents is opposed to the motion,
but Grandparents have not filed a response with this court opposing the State=s
motion to dismiss.
Texas
Family Code section 102.006(c) allows a grandparent to file an original suit or
a suit for modification requesting managing conservatorship of the child not
later than the ninetieth day after the date that the parent-child relationship
is terminated in a suit by the Department. 
Tex. Fam. Code Ann. ' 102.006(c)
(Vernon 2008).  Here, Grandparents failed
to file their petition in intervention within the ninety-day time frame and
thus lacked standing to intervene.  We
therefore grant the State=s motion to dismiss and
dismiss this appeal.  See generally In
re Northrop., Nos. 01-09-00814-CV, 01-09-00815-CV, 2009 WL 3327236, at *3B4
(Tex. App.CHouston
[1st Dist.] Oct. 15, 2009, orig. proceeding) (stating that A[b]ecause
the Texas Family Code creates a presumption that the prompt and permanent
placement of the child in a safe environment is in the child=s
best interest, we cannot say that the court abused its discretion in striking
the petition in intervention,@
which was untimely filed).
 
SUE WALKER
JUSTICE
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P. 47.4.